DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terauchi et al. (US PGP 2016/0041482).
Terauchi teaches a toner comprising toner particles and an organic-inorganic composite particle as an external additive (Abstract, [0047-48]).  The toner is taught to comprise a binder resin with a negative acid group ([0075]) and negative charge control agents and therefore it is clear that Terauchi envisions a negative toner ([0117-118]).  The composite particle is taught to have a number particle diameter of from 80 to 400 nm (Abstract).  The composite particle is taught to comprise an organic component such as a vinyl resin particle and an inorganic fine particle embedded into the organic particle ([0048]).  Such a formation will result in protrusions of inorganic particles (convex portions) on the surface of the organic particles (see also [0051-52]).   The vinyl resin of which the organic particles are composed may further comprise styrene-aminoethyl (meth)acrylate copolymers, polyamide resins, urea-formaldehyde resins and urea resins ([0057]).  Terauchi further teaches that the coverage ratio of the composite particles on the surface of the toner particles is from 5 to 40% ([0036]) and the fixing rate (adhesion rate) of the composite particles to the toner is from 30% by mass to 90% by mass ([0031]).  Table 3 give suitable amounts of the composite particles in arts by mass of the toner particles within a range of from 0.4 to 5.0 (see Table 3).  In embodiments Terauchi teaches the use of silica particles as the inorganic component of the composite particles wherein the silica particles have a number average particle diameter of 9 to 26 nm (see Table 1).  As such, it is understood that the convex portions formed by the silica particles on the composite particle surface will have a height within the range of from 9 to 40 nm as the convex portions represent the protrusion of the embedded silica particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi et al. (US PGP 2016/0041482).
The complete discussion of Terauchi above is included herein.  While Terauchi teaches the use of styrene-aminoethyl acrylate copolymers, Terauchi does not teach the ratio of styrene monomers to aminoethyl acrylate monomers in said copolymers.  However, determining and optimizing the suitable content ratio of said monomers in the copolymer would have represented routine experimentation well with the purview of one of ordinary skill in the art.  As such, absent any guidance from Terauchi as to suitable monomeric content ratios of the copolymers, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the content ratio of the monomers in the copolymers of the composite particles of Terauchi et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/04/2022